I agree that Sections 8 and 10 of Chapter 15666, Acts 1931, insofar as they require the Circuit Court, as a court of appeal, to finally hear, consider and determine all causes within five months is presently unconstitutional because that provision is not sufficiently covered in the title to the Act. But I think that the foregoing conclusion having been reached and stated by the Court, any additional particularized discussion of the power of the Legislature in general to enact laws designed to so control the judiciary as to speed up the administration of justice in the appellate courts, should be left for future *Page 426 
adjudication in a proper case clearly requiring a decision on the scope of the Legislative power in the premises.
The Constitution enjoins, in the Bill of Rights (Section 4) that right and justice shall be administered without sale,denial, or delay. Thus, our own organic law recognizes as a matter of law the fact that is otherwise well known to all people as a matter of common knowledge, that unduly delayed justice is, in many cases, denied justice. On no other theory could the Bill of Rights have denounced in the same breath the sale and denial of justice in connection with "delay" in its administration.
Courts, of course, have acknowledged inherent power to adopt and promulgate their own rules of practice as well as rules to control their own proceedings within reasonable limitations.
But this is a government of law, not of men, and the courts are as much bound to observe the law as laid down by the lawmaking power, as are others not vested with judicial prerogatives. Rules of court must therefore be subordinate to any appropriate provisions of statutes, or the organic law, and in case of conflict, the law, not the pleasure of the judges, will prevail. 7 Rawle C. L., page 1024. The most pronounced exception to this rule is that courts as such cannot have their own peculiar judicial workings of internal management of the disposition of cases invaded by the lawmakers.
This Court has frequently upheld and declared itself bound by the Florida "harmless error" statute, although the only logical theory on which this Court and other courts could have sustained such a statute as the "Harmless Error" statute (Section 4499 C. G. L., 2812 R. G. S.) is that the Legislature is possessed of a limited degree of power to make laws to control the judicial prerogative of making its *Page 427 
own independent rules of decision, when to do so is for the purpose of advancing the cause of justice, and not to embarrass or hinder it, and when to do so is in furtherance of the mandate of the Constitution to the Legislature to so construct the statutory laws applying to the courts that justice can and will be administered therein without undue "delay."
Thus the Legislature provides for avoidance of "delay" gained through prosecution of appellate proceedings, by directing our appellate courts to enter a judgment of affirmance ignoring procedural errors in any case that would otherwise be reversed for an unnecessary retrial with the "delay" attendant thereon. If we acknowledge the power of the Legislature to pass a "harmless error" statute as broad as ours, we cannot consistently maintain that we do not thereby concede the power of the lawmaking body to control the judicial judgment of this Court to the extent of compelling it to disregard pro hoc vice
the established law of the land requiring a reversal of erroneous judgments when entered in cases generally of like character, when tried under different circumstances.
While I do not think the subject one that should be dealt with at all at this time, I make the observations hereinbefore stated, in order to indicate that I do not subscribe to any unqualified doctrine that the courts, qua judicial tribunals, are wholly immune from reasonable legislative directions, or appropriate statutory mandates controlling their proceedings and judgments when same are properly calculated to advance the prompt decision of a controversy without the commonly experienced "delays" that are day by day becoming more and more a cause of public complaint against *Page 428 
the very existence of a judicial system as a part of our government.
WHITFIELD, C. J., and TERRELL, J., concur.